Citation Nr: 1232286	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The February 2003 rating decision granted entitlement to service connection for diabetes mellitus and assigned a 20 percent disability rating effective June 10, 2001.  

In January 2009, the Board remanded this case for additional development.  Following the completion of that development, the case was returned to the Board for further appellate review.

The Veteran indicated on his December 2003 notice of disagreement that he wished to testify at a Board hearing at his local RO.  He did not indicate on his July 2005 substantive appeal that he still wished to appear at a hearing.  In February 2009, in compliance with a January 2009 remand instruction, the RO sent the Veteran a letter asking him to clarify whether he still wished to have a hearing at the RO before a Veterans Law Judge.  The Veteran did not respond to this request.  It is therefore deemed to have been withdrawn.

In December 2010, the Board denied the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted a Joint Motion for Remand on the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  The Board was also directed to consider whether a claim for a TDIU had been raised.

In June 2012, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2012 Joint Motion for Remand, the Board observes that further development is required prior to adjudicating the Veteran's claim for an initial rating in excess of 20 percent for his service-connected diabetes mellitus.  

The February 2012 Joint Motion directs the Board's attention to specific statements from the Veteran asserting that his diabetes mellitus has increased in severity since his September 2009 VA examination.  The Joint Motion observes, in particular, that an October 2009 statement describing the Veteran's diabetes as having become "'much more pron[ounc]ed'" and requiring an increased insulin dosage "raised the possibility that his diabetes mellitus had undergone 'a material change in a disability' sufficient to trigger VA's duty to provide a contemporaneous medical examination."  In the absence of a new examination, the Joint Motion concluded that "the Board erred in determining that VA had satisfied its duty to assist in this case."  

The Board notes that the Veteran underwent a VA examination to determine the current severity of his diabetes mellitus in June 2011, which would have been sufficient to satisfy the Joint Motion's directive.  Since that time, however, the Veteran has submitted yet another statement alleging a worsening of his diabetes mellitus.  Specifically, in a June 2012 statement, the Veteran reported a June 2012 hospitalization at Western Baptist Hospital in Paducah, Kentucky, at which time he "was found to have chronic kidney disease caused by my diabetes mellitus."  He reported that his "white blood cell [count] is extremely high, and my liver enzymes are really high."  He reported another increase in his insulin dosage and described having sugar in his urine, no energy, and constant tiredness.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given that his June 2012 statement suggests an increase in severity of the Veteran's diabetes mellitus since his last examination, the Board finds it appropriate to remand this claim for a new VA examination to determine the current severity of his diabetes mellitus.  

As noted above, the Veteran has reported that he was hospitalized for his diabetes mellitus, and complications thereof, at the Western Baptist Hospital in Paducah, Kentucky, in June 2012.  On remand, the RO/AMC should attempt to obtain all available treatment records from Western Baptist Hospital after securing any necessary release from the Veteran.  

In addition, relevant ongoing VA medical records should also be obtained, to include those from the Marion, Illinois, VA Medical Center from April 2012 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Joint Motion also directs the Board to consider whether a claim for a TDIU has been raised by the record in the course of the current appeal.  According to the appellant's October 2011 brief, this issue is raised by the fact that the Veteran has requested the highest possible rating for his diabetes mellitus and by the September 2009 VA examination report, which notes that the Veteran retired in 2006 because he "was [e]ligible by age or duration of work ... [and] could no longer do the job he used to do."  

In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of an increased rating claim.  As such, the claim for a TDIU may be considered by the Board in tandem with his claim for a higher disability rating for diabetes mellitus.  See id.  However, the Board observes that the Veteran has not been provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) of the requirements for a TDIU claim.  Additionally, relevant employment information has not been obtained.  Thus, on remand, the RO/AMC should provide appropriate VCAA notice and request that the appropriate TDIU form be completed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out an authorization form for Western Baptist Hospital in Paducah, Kentucky, to include the records from his June 2012 hospitalization at that facility.  The Veteran should also be notified that he may submit these records himself.  

In addition, obtain all relevant ongoing VA treatment records from the Marion, Illinois, VA Medical Center dating from April 2012 to the present.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes mellitus examination to determine the current severity of his service-connected diabetes mellitus.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  A complete rationale should be provided for all opinions expressed.

With regard to diabetes mellitus, the examiner should indicate whether the Veteran requires the regulation of activities (avoidance of strenuous occupational and recreational activities) to help control his diabetes.  The examiner should also indicate whether the Veteran suffers from ketoacidosis or hypoglycemic reactions requiring hospitalization, and if so, the duration and frequency of such.  In addition, the examiner should specifically address whether the Veteran now has renal complications and if so, identify the relevant symptomatology from such disorder.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claims, to specifically include the claim for a TDIU.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case which includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



